                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

 ANDY DOOHAN, individually and on behalf
 of all others similarly situated,

                            Plaintiff,                  Case No.: 4:19-cv-00111-NKL

 vs.                                                    Hon. Nanette K. Laughrey

 CTB INVESTORS, LLC, d/b/a
 PBR BIG SKY COWBOY BAR, et al.,

                            Defendants.

                                         MOTION TO STAY

       Plaintiff Andy Doohan (“Plaintiff”), by and through his undersigned counsel, respectfully

requests that the Court issue a stay in this matter pending the resolution of the fully briefed

motions for class certification and summary judgment that are currently pending before this

Court in Hand v. Beach Entertainment KC, LLC d/b/a Shark Bar, et al., No. 4:18-cv-668 (W.D.

Mo.) (“Shark Bar”) and Smith, et al. v. Truman Road Development, LLC d/b/a No Other Pub, et

al., No. 4:18-cv-670 (W.D. Mo.) (“No Other Pub”). In support of this motion, Plaintiff states as

follows:

       1.       Class certification motions in Shark Bar and No Other Pub were fully briefed as

of December 5, 2019. The parties’ cross-motions for summary judgment in Shark Bar and No

Other Pub were fully briefed as of December 19, 2019. The Court held oral argument on each of

the motions in Shark Bar on January 17, 2020.

       2.       There are a number of upcoming deadlines in this case as the discovery period

comes to a close. Plaintiff’s motion for class certification is due on February 18, 2020.

Defendants’ expert report and Plaintiff’s rebuttal expert report are due on March 6 and 17, 2020,




                                        1
            Case 4:19-cv-00111-NKL Document 68 Filed 01/31/20 Page 1 of 6
respectively. Dispositive motions, including any Daubert motions, are due to be filed no later

than May 1, 2020.1

       3.       Shark Bar and No Other Pub assert substantially similar claims to those in the

instant action regarding alleged violations of the Telephone Consumer Protection Act (“TCPA”),

47 U.S.C. § 227, et seq., and its implementing regulations. In each case, a bar in the Kansas City

Power & Light District is alleged to have sent text messages promoting the bar using an

“automatic telephone dialing system” (“ATDS”) without first obtaining the required consent to

do so. The cases all additionally allege a failure to maintain certain TCPA-compliant procedures

regarding telemarketing that are required by the TCPA’s implementing regulations.

       4.       There is also substantial overlap as to the parties involved. Each case involves two

of the same defendants—Entertainment Consulting International, LLC (“ECI”) and The Cordish

Companies, Inc. (“Cordish”)—that are alleged to be liable for their role in sending the text

messages.

       5.       The underlying legal and factual questions presented in each case are nearly

identical. For example, each case turns on (1) the Court’s interpretation of what constitutes an

ATDS under the TCPA, and (2) the application of that definition to the technology at issue.

Neither is likely to change across cases, particularly because the technology at issue—the text

message platform that each bar used—is the same in each case. Another key issue, whether




1
        In representing a bar in similar litigation in which it was alleged to have sent text
messages using an ATDS in violation of the TCPA, Defendants’ counsel affirmatively moved for
summary judgment months before the deadline. See Beal v. Outfield Brew House, LLC d/b/a
Budweiser Brew House, 2:18-cv-04028-MDH, dkt. 194 (W.D. Mo. May 23, 2019) (noting
defendant filed summary judgment motion on May 3, 2019 in advance of originally-scheduled
August 23, 2019 deadline). In order to prevent the Court from having to address the same issues
at two different times, Plaintiff expects to move for summary judgment at the same time as
Defendants.


                                        2
            Case 4:19-cv-00111-NKL Document 68 Filed 01/31/20 Page 2 of 6
Defendants had the proper consent to send the text messages at issue, is present in each case, and

the Court’s treatment of it in Shark Bar and No Other Pub will likely have ramifications on the

upcoming motions here; each Defendant followed a similar process to obtain and upload phone

numbers, and kept or destroyed reflecting Plaintiff’s and the putative classes’ signatures in the

same way. Finally, the arguments that the Shark Bar or No Other Pub defendants failed to

maintain internal do-not-call procedures are almost identical to those Plaintiff asserts here.

       6.       Given the significant overlap of the issues, it is not credibly in dispute that the

Court’s class certification and summary judgment rulings in Shark Bar and No Other Pub will

impact the parties’ approaches in this case to each of these upcoming stages. For example, if the

Court finds significant any technical capabilities of the dialing software at issue, those

capabilities likely will receive particular focus in the upcoming expert reports, and the parties

can propound additional discovery requests that may shed additional light on that issue in this

case. Similarly, if the Court views a particular step in Defendants’ process to obtain telephone

numbers as impactful to its class certification or summary judgment findings, the parties can

address those further in depositions in the instant case. The parties will not have such an

opportunity without a stay.

       7.       With respect to briefing, without a stay, the parties will have to file motions that

are necessarily outdated at the time they are filed. That is, Plaintiff would need move for class

certification—and likely summary judgment, if Defendants file at any time before the deadline—

before the Court has addressed the same issues in Shark Bar and No Other Pub. The parties will

then need to submit additional briefing to the Court to supplement their initial filings, modifying

their original arguments to address the Court’s holdings as appropriate.




                                        3
            Case 4:19-cv-00111-NKL Document 68 Filed 01/31/20 Page 3 of 6
       8.         “[T]he Court holds the power to control its own docket and stay its own

proceedings.” Shockley v. Prime Lending, No. 17-cv-763, 2018 WL 7506170, at *1 (W.D. Mo.

Mar. 6, 2018) (citing Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)); see Flockhart v.

Synchrony Bank, No. 17-CV-4019-MWB, 2017 WL 3276266, at *3 (N.D. Iowa Aug. 1, 2017)

(staying TCPA case pending ACA International because a stay would “determine the scope of

discovery[,] … conserve judicial resources, clarify the law, and aid the court in making a

decision on the merit”); Busch v. Bluestem Brands, Inc., No. 16-CV-0644 (WMW/HB), 2017

WL 5054391, at *4 (D. Minn. Feb. 22, 2017) (same); see also Alexander v. Medtronic, Inc., No.

2:12-CV-4104-NKL, 2012 WL 2049827, at *4 (W.D. Mo. June 6, 2012) (staying underlying

case that had “the same facts, parties, and basic legal allegations” as a case on appeal)

(Laughrey, J.).

       9.         Good cause exists to stay this matter. A stay will allow the parties to conserve

resources and to avoid unnecessary expenditures of time and effort conducting discovery and

briefing arguments that will otherwise be incomplete. A stay will also save the Court from

receiving and reviewing piecemeal rounds of briefing that will need to be supplemented after the

Shark Bar and No Other Pub rulings with yet more briefing.

       10.        This stay is not being sought for any improper purpose, such as to unduly delay

proceedings. To the contrary, and for the reasons set forth herein, a stay ensures that the

resources of the Court and the parties are conserved.

       11.        Plaintiff’s counsel has conferred with Defendants’ counsel regarding this motion,

but Defendants were unable to provide their positions by the time of filing.

       WHEREFORE, Plaintiff respectfully requests that the Court enter an Order (i) staying

this case until the Court has resolved each of the class certification and summary judgment




                                        4
            Case 4:19-cv-00111-NKL Document 68 Filed 01/31/20 Page 4 of 6
motions in Hand v. Beach Entertainment KC, LLC d/b/a Shark Bar, et al., No. 4:18-cv-668

(W.D. Mo.) and Smith, et al. v. Truman Road Development, LLC d/b/a No Other Pub, et al., No.

4:18-cv-670 (W.D. Mo.); (ii) directing the parties to submit a joint status report2 no later than

fourteen (14) days following the Court’s ruling on the last of these motions; and (iii) providing

such other and further relief that the Court deems reasonable and just.



                                                        Respectfully submitted,


Date: January 31, 2020                                   /s/ Michael Ovca
                                                        Benjamin H. Richman (pro hac vice)
                                                        Michael Ovca (pro hac vice)
                                                        Edelson PC
                                                        350 N. LaSalle Street, 14th Floor
                                                        Chicago, Illinois 60654
                                                        Telephone: (312) 589-6370
                                                        Facsimile: (312) 589-6378
                                                        Email: brichman@edelson.com
                                                        movca@edelson.com

                                                        William C. Kenney (Mo. Bar No. 63001)
                                                        Bill Kenney Law Firm, LLC
                                                        1100 Main Street, Suite 1800
                                                        Kansas City, Missouri 64105
                                                        Telephone: (816) 842-2455
                                                        Facsimile: (816) 474-8899
                                                        Email: bkenney@billkenneylaw.com

                                                        Rafey S. Balabanian (pro hac vice)
                                                        Eve-Lynn J. Rapp (pro hac vice)
                                                        Edelson PC
                                                        123 Townsend Street, Suite 100
                                                        San Francisco, California 94107
                                                        Telephone: (415) 212-9200
                                                        Facsimile: (415) 373-9435
                                                        Email: rbalabanian@edelson.com

2
         This status report shall set forth the parties’ positions on whether the stay should continue
or be lifted. If their position is that the stay should be lifted, the parties should include a proposed
schedule of remaining discovery and briefing deadlines.


                                      5
          Case 4:19-cv-00111-NKL Document 68 Filed 01/31/20 Page 5 of 6
                                                    erapp@edelson.com

                                                    Attorneys for Plaintiff and all others
                                                    similarly situated



                                CERTIFICATE OF SERVICE

       I hereby certify that, on January 31, 2020, the foregoing document was electronically filed
with the Court’s Electronic Filing System and will be served electronically on all registered
attorneys of record.

                                                      /s/ Michael Ovca




                                     6
         Case 4:19-cv-00111-NKL Document 68 Filed 01/31/20 Page 6 of 6
